             Case: 1:21-cv-00172-MRB Doc #: 31 Filed: 03/11/21 Page: 1 of 5 PAGEID #: 226
                                                                              MEDIATION,RULE16,SCHEDO
                                    U.S. District Court
                        District of New Jersey [LIVE] (Camden)
                CIVIL DOCKET FOR CASE #: 1:20−cv−05728−RBK−KMW

READING ROCK NORTHEAST, LLC v. RUSSELL et al                   Date Filed: 05/08/2020
Assigned to: Judge Robert B. Kugler                            Jury Demand: Defendant
Referred to: Magistrate Judge Karen M. Williams                Nature of Suit: 190 Contract: Other
Cause: 28:1332 Diversity−Breach of Contract                    Jurisdiction: Diversity
Mediator
HON. THOMAS W. CAVANAUGH, JR.

Plaintiff
READING ROCK NORTHEAST, LLC                       represented by PATRICK J. KEARNEY , JR.
                                                                 DUANE MORRIS LLP
                                                                 30 S. 17TH STREET
                                                                 PHILADELPHIA, PA 19103
                                                                 (215) 979−1171
                                                                 Email: PJKearney@duanemorris.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                JOSEPH J. PANGARO , IV
                                                                DUANE MORRIS LLP
                                                                30 SOUTH 17TH STREET
                                                                PHILADELPHIA, PA 19103
                                                                215−979−7336
                                                                Email: jjpangaro@duanemorris.com
                                                                ATTORNEY TO BE NOTICED


V.
Defendant
WILLIAM N. RUSSELL, III                           represented by JOHN P. SHEA
                                                                 KENT & MCBRIDE, PC
                                                                 1040 KINGS HIGHWAY NORTH
                                                                 SUITE 600
                                                                 CHERRY HILL, NJ 08034
                                                                 (856) 667−3113
                                                                 Email: jshea@kentmcbride.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                DENIS P. MCBRIDE
                                                                KENT & MCBRIDE, PC
                                                                1040 KINGS HIGHWAY NORTH
                                                                SUITE 600
                                                                CHERRY HILL, NJ 08034
                                                                (856) 667−3113
                                                                Email: dmcbride@kentmcbride.com
              Case: 1:21-cv-00172-MRB Doc #: 31 Filed: 03/11/21 Page: 2 of 5 PAGEID #: 227
                                                                         ATTORNEY TO BE NOTICED

Defendant
RUSSELL CAST STONE, INC.                                 represented by JOHN P. SHEA
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                         DENIS P. MCBRIDE
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

Counter Claimant
RUSSELL CAST STONE, INC.                                 represented by DENIS P. MCBRIDE
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

Counter Claimant
WILLIAM N. RUSSELL, III                                  represented by DENIS P. MCBRIDE
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED


V.
Counter Defendant
READING ROCK NORTHEAST, LLC                              represented by PATRICK J. KEARNEY , JR.
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                         JOSEPH J. PANGARO , IV
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 05/08/2020    Ï1      COMPLAINT against All Defendants ( Filing and Admin fee $ 400 receipt number
                       ANJDC−10791200), filed by Reading Rock Northeast, LLC.(PANGARO, JOSEPH) (Entered:
                       05/08/2020)

 05/08/2020    Ï2      Corporate Disclosure Statement by Reading Rock Northeast, LLC identifying Reading Rock, Inc.
                       as Corporate Parent.. (PANGARO, JOSEPH) (Entered: 05/08/2020)

 05/08/2020        Ï   Judge Robert B. Kugler and Magistrate Judge Karen M. Williams added. (dd, ) (Entered:
                       05/08/2020)

 05/08/2020    Ï3      SUMMONS ISSUED as to WILLIAM N. RUSSELL, III, RUSSELL CAST STONE, INC..
                       Attached is the official court Summons, please fill out Defendant and Plaintiffs attorney
                       information and serve. (cry, ) (Entered: 05/08/2020)

 05/08/2020        Ï   CLERK'S QUALITY CONTROL MESSAGE − The case you electronically filed has been
             Case: 1:21-cv-00172-MRB Doc #: 31 Filed: 03/11/21 Page: 3 of 5 PAGEID #: 228
                    processed, however, the following deficiencies were found: Caption,Party Information, . The
                    Clerk's Office has made the appropriate changes. Please refer to the Attorney Case Opening Guide
                    for processing electronically filed cases. (cry, ) (Entered: 05/08/2020)

05/11/2020    Ï4    NOTICE of Appearance by PATRICK J. KEARNEY, JR on behalf of READING ROCK
                    NORTHEAST, LLC (KEARNEY, PATRICK) (Entered: 05/11/2020)

06/08/2020    Ï5    AFFIDAVIT of Service for Return of Service served on William N. Russell on 6/3/2020, filed by
                    READING ROCK NORTHEAST, LLC. (PANGARO, JOSEPH) (Entered: 06/08/2020)

06/08/2020    Ï6    AFFIDAVIT of Service for Return of Service served on Robyn Jackson on 6/4/2020, filed by
                    READING ROCK NORTHEAST, LLC. (PANGARO, JOSEPH) (Entered: 06/08/2020)

06/25/2020    Ï7    DEFENDANTS' ANSWER to Complaint with JURY DEMAND , COUNTERCLAIM against
                    READING ROCK NORTHEAST, LLC by RUSSELL CAST STONE, INC., WILLIAM N.
                    RUSSELL, III.(MCBRIDE, DENIS) (Entered: 06/25/2020)

07/09/2020    Ï8    AMENDED ANSWER to 1 Complaint, 7 Answer to Complaint, Counterclaim ,
                    COUNTERCLAIM against READING ROCK NORTHEAST, LLC by RUSSELL CAST STONE,
                    INC., WILLIAM N. RUSSELL, III. (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit
                    B)(MCBRIDE, DENIS) (Entered: 07/09/2020)

07/16/2020    Ï9    Order Initial Conference set for 9/17/2020 11:30 AM in Camden − Room 2040 before Magistrate
                    Judge Karen M. Williams.. Signed by Magistrate Judge Karen M. Williams on 7/16/2020. (rtm, )
                    (Entered: 07/16/2020)

07/16/2020     Ï    Notice of Judicial Preferences. Click here for the Judge's Individual Procedure Requirements. (rtm,
                    ) (Entered: 07/16/2020)

07/20/2020   Ï 10   MOTION for Leave to Appear Pro Hac Vice by READING ROCK NORTHEAST, LLC.
                    (Attachments: # 1 Text of Proposed Order Proposed Order, # 2 Certificate of Service, # 3
                    Declaration Certification of Jeffrey M. Nye and Certs of Good Standing, # 4 Declaration
                    Certification of Patrick J. Kearney)(PANGARO, JOSEPH) (Entered: 07/20/2020)

07/21/2020     Ï    CLERK'S QUALITY CONTROL MESSAGE − The Certification of Jeffrey M. Nye attached to the
                    Motion to Appear Pro Hac Vice 10 submitted by JOSEPH PANGARO on 7/20/2020 contains an
                    improper signature. Only Registered Users are permitted to sign electronically filed documents with
                    an s/. PLEASE RESUBMIT THE DOCUMENT WITH A PROPER SCANNED SIGNATURE
                    using the "Certification" event found under Responses and Replies. This submission will remain on
                    the docket unless otherwise ordered by the court. (dmr) (Entered: 07/21/2020)

07/21/2020     Ï    Set/Reset Deadlines as to 10 MOTION for Leave to Appear Pro Hac Vice . Motion set for
                    8/17/2020 before Magistrate Judge Karen M. Williams. Unless otherwise directed by the Court, this
                    motion will be decided on the papers and no appearances are required. Note that this is an
                    automatically generated message from the Clerk`s Office and does not supersede any previous or
                    subsequent orders from the Court. (dmr) (Entered: 07/21/2020)

07/21/2020   Ï 11   CERTIFICATION in Support filed by READING ROCK NORTHEAST, LLC re 10 MOTION for
                    Leave to Appear Pro Hac Vice (PANGARO, JOSEPH) (Entered: 07/21/2020)

07/22/2020   Ï 12   MOTION to Dismiss counts two and three of Defendants' amended counterclaims by READING
                    ROCK NORTHEAST, LLC. Responses due by 8/3/2020 (Attachments: # 1 Text of Proposed
                    Order, # 2 Brief, # 3 Certificate of Service)(PANGARO, JOSEPH) (Entered: 07/22/2020)

07/22/2020     Ï    Set/Reset Deadlines as to 12 MOTION to Dismiss counts two and three of Defendants' amended
                    counterclaims. Motion set for 8/17/2020 before Judge Robert B. Kugler. Unless otherwise directed
                    by the Court, this motion will be decided on the papers and no appearances are required. Note that
                    this is an automatically generated message from the Clerk`s Office and does not supersede any
             Case: 1:21-cv-00172-MRB Doc #: 31 Filed: 03/11/21 Page: 4 of 5 PAGEID #: 229
                    previous or subsequent orders from the Court. (dmr) (Entered: 07/22/2020)

07/24/2020   Ï 13   Rule 7.1(d)(5) Letter for an automatic extension of the return date of a dispositive motion re 12
                    MOTION to Dismiss counts two and three of Defendants' amended counterclaims . (SHEA, JOHN)
                    (Entered: 07/24/2020)

07/27/2020     Ï    Set/Reset Deadlines as to 12 MOTION to Dismiss counts two and three of Defendants' amended
                    counterclaims. Motion set for 9/8/2020 before Judge Robert B. Kugler. Unless otherwise directed
                    by the Court, this motion will be decided on the papers and no appearances are required. Note that
                    this is an automatically generated message from the Clerk`s Office and does not supersede any
                    previous or subsequent orders from the Court. (dmr) (Entered: 07/27/2020)

08/25/2020   Ï 14   MEMORANDUM in Opposition filed by All Defendants re 12 MOTION to Dismiss counts two
                    and three of Defendants' amended counterclaims (Attachments: # 1 Text of Proposed Order Order
                    Denying Plaintiff's Motion to Dismiss, # 2 Certificate of Service Certificate of Service, # 3 Exhibit
                    Exhibit A − Agreement of Sale, # 4 Exhibit Exhibit B − Pltfs Memo of Law)(MCBRIDE, DENIS)
                    (Entered: 08/25/2020)

09/01/2020   Ï 15   REPLY BRIEF to Opposition to Motion filed by READING ROCK NORTHEAST, LLC re 12
                    MOTION to Dismiss counts two and three of Defendants' amended counterclaims (Attachments: #
                    1 Certificate of Service)(PANGARO, JOSEPH) (Entered: 09/01/2020)

09/11/2020   Ï 16   TEXT ORDER Until further notice and unless specifically ordered otherwise, all scheduled
                    telephone status conferences and Initial Conferences before the Hon. Karen M. Williams shall
                    occur via teleconference using the Court's conference line. All participants shall dial in to
                    1−888−684−8852, Access Code 1488577# to connect to the conference at the scheduled time. So
                    Ordered by Magistrate Judge Karen M. Williams on 9/11/2020. (Solomon, D) (Entered:
                    09/11/2020)

09/17/2020   Ï 17   NOTICE of Appearance by JOHN P. SHEA on behalf of All Defendants (SHEA, JOHN) (Entered:
                    09/17/2020)

09/17/2020   Ï 18   SCHEDULING ORDER: Telephone Status Conference set for 12/16/2020 at 10:30 AM before
                    Magistrate Judge Karen M. Williams, etc. Signed by Magistrate Judge Karen M. Williams on
                    9/17/2020. (dmr) (Entered: 09/17/2020)

09/17/2020     Ï    Minute Entry for proceedings held before Magistrate Judge Karen M. Williams: Telephone Initial
                    Conference held on 9/17/2020. (nar) (Entered: 09/23/2020)

10/16/2020   Ï 19   Letter from Counsel for Plaintiff. (PANGARO, JOSEPH) (Entered: 10/16/2020)

10/22/2020   Ï 20   TEXT ORDER Within ten (10) days of the date of this Text Order, the party filing its pro hac vice
                    motion 10 11 shall file an amended certified statement of the applicant "disclosing each bar in
                    which the applicant is a member in good standing including the year of admission and the name and
                    address of the official or office maintaining the roll of such members of its bar" as set forth in the
                    amendment to L. Civ. R. 101.1(c) (1) (eff. March 1, 2010); or in lieu thereof, may attach a
                    certificate of good standing. See www.njd.uscourts.gov/court−info/local−rules−and−orders.
                    Ordered by Magistrate Judge Karen M. Williams on 10/22/2020. (Kaplan, C) (Entered: 10/22/2020)

11/02/2020   Ï 21   AMENDED DOCUMENT by READING ROCK NORTHEAST, LLC. Amendment to 10
                    MOTION for Leave to Appear Pro Hac Vice Amended Certification of Jeffrey M. Nye.
                    (PANGARO, JOSEPH) (Entered: 11/02/2020)

11/02/2020   Ï 22   TEXT ORDER Within ten (10) days of the date of this Text Order, the party filing its pro hac vice
                    motion 10 shall file an amended certified statement of the applicant specifying "each bar in which
                    the applicant is a member in good standing including the year of admission and the name and
                    address of the official or office maintaining the roll of such members of its bar" as set forth in the
             Case: 1:21-cv-00172-MRB Doc #: 31 Filed: 03/11/21 Page: 5 of 5 PAGEID #: 230
                    amendment to L. Civ. R. 101.1(c) (1) (eff. March 1, 2010); or in lieu thereof, may attach a
                    certificate of good standing. The Amended Document 21 speaks in general terms and is vague as to
                    which courts the applicant is admitted. See
                    www.njd.uscourts.gov/court−info/local−rules−and−orders. Ordered by Magistrate Judge Karen M.
                    Williams (11/2/2020).(Kaplan, C) (Entered: 11/02/2020)

11/16/2020   Ï 23   AMENDED DOCUMENT by READING ROCK NORTHEAST, LLC. Amendment to 10
                    MOTION for Leave to Appear Pro Hac Vice Amended Certification of Jeffrey M. Nye.
                    (PANGARO, JOSEPH) (Entered: 11/16/2020)

11/18/2020   Ï 24   ORDER Granting 10 Motion for Leave to Appear Pro Hac Vice as to Jeffrey M. Nye, Esquire, etc.
                    Signed by Magistrate Judge Karen M. Williams on 11/17/2020. (dmr) (Entered: 11/18/2020)

12/16/2020   Ï 25   TEXT ORDER The Court has scheduled a telephone status conference for February 2, 2021 at
                    10:30 a.m. All counsel shall dial 1−888−684−8852, Access Code: 1488577# to connect to the call.
                    So Ordered by Magistrate Judge Karen M. Williams on 12/16/2020. (Kaplan, C) (Entered:
                    12/16/2020)

12/16/2020     Ï    Minute Entry for proceedings held before Magistrate Judge Karen M. Williams: Telephone Status
                    Conference held on 12/16/2020. (nar) (Entered: 01/04/2021)

02/02/2021   Ï 26   TEXT ORDER On or before February 12, 2021, counsel shall submit a letter to the Court
                    identifying an agreed−upon mediator from the court−certified mediator list. So Ordered by
                    Magistrate Judge Karen M. Williams on 2/2/2021. (Kaplan, C) (Entered: 02/02/2021)

02/02/2021     Ï    Minute Entry for proceedings held before Magistrate Judge Karen M. Williams: Telephone Status
                    Conference held on 2/2/2021. (nar) (Entered: 02/16/2021)

02/12/2021   Ï 27   Letter from John P. Shea. (SHEA, JOHN) (Entered: 02/12/2021)

02/17/2021   Ï 28   ORDER FOR MEDIATION. THOMAS W. CAVANAUGH, JR appointed mediator, etc. Signed
                    by Magistrate Judge Karen M. Williams on 2/17/2021. (dmr) (Entered: 02/17/2021)

03/08/2021   Ï 29   OPINION. Signed by Judge Robert B. Kugler on 3/8/21. (dd, ) (Entered: 03/09/2021)

03/08/2021   Ï 30   ORDER granting 12 Motion to Transfer Counterclaims. Ordered counts two and three of
                    Defendants' counterclaims are severed and transferred to United States District Court for the
                    Southern District of Ohio. Signed by Judge Robert B. Kugler on 3/8/21. (dd, ) (Entered:
                    03/09/2021)
